Citation Nr: 1417479	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral knee disability, diagnosed as chondromalacia patella.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches. 

6.  Entitlement to service connection for headaches, to include as due to a TBI.

7.  Entitlement to an initial compensable rating for residuals of fracture to the left great toe.



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to July 2009.

This matter is on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   


FINDINGS OF FACT

1.  Residuals of a TBI and bilateral hearing loss for VA purposes are not currently shown.

2.  Tinnitus was not shown within one year of separation from service.  

3.  It is at least as likely as not that bilateral chondromalacia patella, pes planus, and headaches are related to service.

4.  A left toe fracture is characterized by some slight limitation of motion; and the evidence does not show malunion of the tarsal or metatarsal bones, a moderate foot injury, or unilateral hallux valgus that is severe to the point that it is equivalent to amputation of the great toe.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).
2.  The criteria for entitlement to service connection for a bilateral chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3.  Bilateral hearing loss is not related to active service, did not manifest to a compensable degree within one year following separation from service, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).

4.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5.  Residuals of a TBI are not related to active duty service and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7.  The criteria for an initial compensable rating for residuals of a fracture of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5280, 5283, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify was satisfied by a letter sent to the appellant in July 2009 that fully addressed all notice elements and was sent prior to the initial RO decision.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the appellant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist an appellant in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has acquired the Veteran's service medical records, and the Veteran has been provided the opportunity to submit statements in support of the claims.  

Moreover, VA examinations with respect to the issues on appeal were obtained in October 2009.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has submitted a claim of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral pes planus, a bilateral knee disability and residuals of a TBI.  

In the September 2012 Notice of Disagreement, he asserted that he experienced pain in the knees often during his service, and attempted to seek medical attention on multiple occasions.  He attributes his knee pain to jumping from heights and carrying heavy packs while on long distance marches.  Since he was treated by ibuprofen administered by hospital corpsmen, he acknowledged that his complaints would not be in the service treatment records.  He claimed that hearing loss and tinnitus were attributable to his service noise from large caliber guns and small arms.  While his hearing was tested regularly during service, he was required to take a retest if he performed poorly, in order to obtain more acceptable results.  He further contended that he had normal foot arches when he entered service, but the abnormal loads he carried while in service caused his arches to collapse.  He was prescribed shoe inserts at the Naval Hospital at Camp Lejeune, North Carolina.  Additionally, he claimed that the operation of large caliber guns often left him "dazed, light headed and confused following the blast from the cannon overhead."  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, such as arthritis, sensorineural hearing loss, and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of the disease during the period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2013).  Sensorineural hearing loss, tinnitus, and arthritis are a qualifying chronic diseases.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable for any of those claimed disabilities, but not for disabilities not listed as chronic.  38 C.F.R. § 3.309(a) (2013).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may only be granted for a current disability.  When a claimed disability is not shown, there may be no grant of service connection.  Congress specifically limited entitlement to service connection to cases where the disease or injury has resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection is not warranted for bilateral hearing loss disability or residuals of a TBI, as neither is currently shown.

Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels  or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The evidence does not indicate that the Veteran has hearing loss disability for VA purposes at any time during active duty or since.  Notably, at an August 2009 VA examination, , the Veteran exhibited tonal thresholds of at most only 15 decibels at any frequency, and his speech recognition was 100 percent, bilaterally.  Therefore, even though his assertions that he was exposed to significant acoustic trauma are conceded due to his military specialty, the audiometric testing does not indicate that acoustic trauma has impacted his hearing to a level such that service connection may be granted because hearing loss that constitutes a disability is not shown by the evidence of record.  

As for the claim for residuals of a TBI, while the Board does not doubt the Veteran's description of how he felt when firing large guns, the evidence does not indicate he is experiencing TBI residuals resulting from these events.  An August 2009 VA examiner determined that the Veteran did not meet the criteria for a TBI.  While it is true that the Veteran displayed some suspicious symptoms such as delayed recall of rote verbal and visual information, he displayed normal memory and cognition, neurological functioning in the extremities was normal, and there were no indication of disorientation, inappropriate social interaction, or irregular motor activity.  Additionally, despite his assertions to the Board about symptoms during active duty, he denied to the VA examiner any known history of a TBI or concussion during the VA examination.  

The Board has considered the Veteran's statements regarding his claims for bilateral hearing loss and residuals of a TBI.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of sensorineural hearing loss or residuals of a TBI.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because those disabilities are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the existence of sensorineural hearing loss or residuals of a TBI are found to lack competency.

As a consequence, the Board must conclude that impaired hearing for VA purposes or a TBI has not been clinically shown.  The Board finds that August 2009 examination opinions to be the most persuasive evidence of record.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). Therefore, service connection for bilateral hearing loss and residuals of a TBI is not warranted.

The Board finds that the evidence shows that Veteran credibly reported tinnitus at an August 2009 VA audiology examination, which shows that the Veteran reported bilateral intermittent tinnitus since 2005.  The examination was conducted less than one month after the Veteran's separation from active service.  Therefore, tinnitus is presumed to be service-connected.

Regarding the claims relating to a bilateral knee disability and pes planus, the Board finds that those claims should be granted.  The service medical records show that he was seen in October 2005 for complaints of bilateral foot and knee pain that had worsened over the past four months.  He also indicated that he was evaluated by a non-military physician, who provided the Veteran with arch supports.  

The Board places great weight on the opinions of a VA examiner from August 2009, within one month of separation from service, who identified marked pes planus and chondromalacia patella bilaterally, and who opined that it was at least as likely as not that the bilateral knee and foot disabilities were related to service.  In providing those opinions, the examiner noted that all of the disabilities began while the Veteran was in service.  

The Board notes that the Veteran underwent surgery for a lateral tibial plateau fracture in 2001, and the history of that surgery was noted at his entrance physical examination in March 2005.  However, the entrance physical examination specifically characterized the prior injury as one to the left leg bone "below the knee."  Therefore, the Board finds that he is presumed sound on entrance to service.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).

Here, although the injury in 2001 was in the general area of the left knee, it does not appear to have been a left knee disability, but a tibia fracture below the knee.  The Board therefore must presume that his knees were in sound condition when he entered service.  Moreover, as there was evidence of chondromalacia patella and pes planus during active duty, and a VA examiner has opined that those disabilities are related do service, service connection is warranted for bilateral chondromalacia patella and pes planus. 

Finally, although the Veteran submitted a claim of entitlement to service connection for residuals of a TBI, he also specifically claimed entitlement to service connection for headaches.  A June 2010 rating decision effectively incorporated that claim into the TBI claim.  However, based on the results of the August 2009 VA examination, the Board finds that claim should be considered separately.  The August 2009 examiner concluded that the Veteran did not meet the criteria for a diagnosis of a TBI.  However, the examiner also diagnosed "post-traumatic headaches."  The Board can infer from that statement that the VA examiner believed that the Veteran's headaches, while not rising in the context of a TBI, were related to some trauma during active service.  Therefore, while service connection for residuals of a TBI is not warranted, the evidence indicates that headaches, diagnosed less than one month after separation from service, are related to active service, and service connection for the Veteran's headaches is warranted. 

In conclusion, the Board finds that service connection for bilateral hearing loss and residuals of a TBI is not warranted.  The preponderance of the evidence is against those claims and they must be denied.  However, service connection for tinnitus, pes planus, bilateral chondromalacia patella, and headaches is warranted, and those appeals are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

VA must analyze the evidence of pain, weakened movement, excess fatigability, and incoordination and determine the level of associated functional loss for claim rated under diagnostic codes for limitation of motion.  VA must regard as seriously disabled any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases where the Veteran's claim arises from a disagreement with the initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for a fracture of the left great toe with a 0 percent rating.  While there is no specific Diagnostic Code for fractures to the great toe, the disability may be rated by analogy to a closely related disease or injury in which the functions affected and anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  While, the RO has applied Diagnostic Code 5280 (2013), which addresses unilateral hallux valgus, the Board may apply any diagnostic code that may be relevant.  

When the Veteran submitted the claim for service connection in June 2009, he claimed entitlement to service connection for residuals of a fracture of the right great toe.  A review of the service treatment records shows that it was, in fact, the left great toe that was injured, and that the correct location of the disability has been recognized.

Under the relevant diagnostic codes, a compensable rating for a fracture of the left great toe is warranted when the evidence shows malunion of the tarsal or metatarsal bones (10 percent under Diagnostic Code 5283 for moderate malunion), a moderate foot injury (10 percent under Diagnostic Code 5284) or severe unilateral hallux valgus to the point that it is equivalent to amputation of the great toe (10 percent under Diagnostic Code 5280).  38 C.F.R. § 4.71a (2013).  Terms such as mild, moderate, and severe are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).  In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's left toe disability.  Specifically, at a VA examination in August 2009, the Veteran indicated that he dropped a spade on his toe, which led to the fracture.  While there was a diminished range of motion, he denied experiencing any residual pain, excess fatigue, incoordination, or lack of endurance.  Upon examination, there was no evidence of abnormal weight bearing, the skin and nails were normal, and there was no tenderness to palpation of the big toe.  While the examiner noted that the left toe at rest had 10 degrees of volar flexion when compared to the right toe, that did not appear to be limiting in any way.  

Overall, while it is unmistakable that the Veteran fractured his left great toe in service, there is no evidence that fracture has resulted in any real limitation.  Therefore, the Board finds that the evidence does not show a moderate foot injury or unilateral hallux valgus that is so severe as to be equivalent to amputation of the great toe.  Moreover, there is no evidence of malunion or any of the foot or toe bones.  Therefore, a compensable rating is not warranted for residuals of a fracture of the great toe.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his great toe disability is worse than the rating he currently receives.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability due to his left great toe fracture according to the appropriate diagnostic codes.

Competent evidence concerning the nature and extent of the Veteran's left great toe has been provided by the medical personnel who have examined him during the current appeal and who have provided opinions in conjunction with the evaluations.  The medical findings provided in the examination reports directly address the criteria under which a great toe disability is rated.

The Board also finds that referral for consideration of an extraschedular rating is not warranted.  Although the Board may not assign an extraschedular rating in the first instance, the Board must adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence does not show that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria.  After reviewing the impact of his left great toe fracture on his work and personal life, the Board concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Higher ratings are available for more severe symptomatology, which is not shown.  The evidence does not show frequent hospitalization or marked interference with employment due to the left great toe disability.

Because the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of an extraschedular rating is not warranted.  The Veteran has not asserted that his great toe has resulted in marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to that service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for a left great toe disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pes planus is granted.

Entitlement to service connection for a bilateral chondromalacia patella is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a TBI is denied 

Entitlement to service connection for headaches is granted.

An initial compensable rating for residuals of fracture to the left great toe is denied.



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


